Title: To John Adams from Ward Nicholas Boylston, 30 August 1824
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear & ever beloved Cousin
					Princeton Augt. 30th. 1824
				
				Your affectionate Letter of 24th Ultimo, I had the pleasure to receve and would have acknowledged before this, had not the daily interruption of accidental visitants—and likewise an injury I rec’d from a restive Horse; an injury, (which at first I tho’t trivial) has been followed by effects which threatend a speedy abruption of all my worldly schemes & desires.I am still confin’d to the House and very feeble, tho’ I trust convalescent, & hope to be fully restored in time to greet with sincere delight the promised visit of our kind friends, your Son & Daughter & famy from Washington, who by this time I conclude are with you at Quincy, renovating your spirits by their society wch. must ever be Dear to you—I beg you to make my mrs Bs & my affectionate Regards to them, and to say, we shall claim their promise, and pray that no interveneing necessity will compel them to disappoint us—The Account you give of yourself gives me many a painful sigh, but still hope we may be permited to meet again in this World, & hereafter in a better World than this—I feel very anxious to hear from you, after the visit, wch. I understand you was to receive yesterday from Genl Le Fayetté if attended with a fifteenth part of the retinue wch. I see by the newspapers attends him on other visits as a public Guest, I fear the meer show & bustle of the Scene wch has been too much for your present reduced strength to support witht: injury—You will see that my emphatic Remonstrance asserted by public opinion express’d by (to me) unknown authors in the Public News papers has produced a revocation of the vote of the Corporation of Harvard University. They have also by the late declamations, so far sanctioned the right wch. the Public have to claim the continuance, that I presume they will not think it, a light matter to dispense with  Institution from wch. so much improvemt has been derived in the branch of Public Speaking—tho’ the President intimates to me in a subsequent, Letter that some other modification of the Institution ought to be adopted next year, this I suppose I shall know in due season—Mrs Boylston desires her affectionate regds to you, & unites with me in best respects to every branch of yr: family—With every sentiment of Love,  & sincere wishes for your Happiness I am my Dear Sir / yr affectionate cousin
				
					Ward Nichl Boylston
				
				
			